DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer submitted 1/19/2021 is proper and is sufficient to overcome the double patenting rejections. 
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 1/19/2021, with respect to the Non-Final Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corinne LaGosh on 1/28/2021.

The application has been amended as follows: 
Claim 26: line 2 is mended to read, “configured to select a value of the one SCS parameter yielding a highest efficacy”.
Claim 31: line 1 “wherein applying” is amended to read “wherein the applying”. 
Claim 32: line 1 “wherein applying” is amended to read “wherein the applying”.
Claim 40: line 2 “yielding the highest efficacy” is amended to read “yielding a highest efficacy”. 
Claim 42: line 1 “wherein varying” is amended to read “wherein the varying”. 
Allowable Subject Matter
Claims 25-45 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the system is directed towards spinal cord stimulation treatment, which includes a processing module, sensor module and classification module.  The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with initiating the sensor module to measure a first and second measurement, the physiological signals compr8ise PPG and GSR and the two features extracted include at least two of PPG amplitude, PPG amplitude variation, pulse rate, pulse rate variability, GSR amplitude and GSR fluctuations and outputting a classification as to whether a first or second treatment yields a higher efficacy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792